Moore, J.
(dissenting). I cannot agree with the conclusion reached by the Chief Justice. The record discloses that, when claimant was 15 years old, he was given his time by his father. He then went to work in a shingle' mill at Lowell; making the bargain himself, and collecting his wages. He then made arrangements to work in a meat market at Lowell, but, before going to work, he made his father • a visit. His father, who was in poor health, was living upon a farm owned by Smith H. Bristol. Mrs. Bristol, the wife of claimant’s father, was the stepmother of the claimant. The record is not very clear as to the arrangement which existed, about working the farm, between Smith H. Bristol and his brother. The farm at this time was badly run down. Much of it was grownup to weeds, the fences were out of repair, and the fence rows filled with brush. Nine acres of the land was fallow, and had never been broken. There was a swamp or swale which was uncleared. The owner of the farm agreed with the claimant, if he would remain on the farm until he was 21 years of age, that he would pay him $1,000. The claimant did not go to work in the meat shop at Lowell, as he had agreed to do when he came to his father’s upon a visit, but went to work up'on the farm, and remained, there until he was 21 years old. He cleared four acres of the swale of willows and logs, plowed it, and put it into crops; logged, stumped, and plowed the fallow; cleaned out the fence rows; and rebuilt the fences. As the result of his work upon the farm, he increased its value, according to the testimony, $1,000. The title in fee to the farm was shown to be in Smith H. Bristol. The increased value .of the farm inured to his benefit. Under the rule laid down when the case was here before (115 Mich. 365), I think the claimant was entitled to recover, and the judgment should be affirmed.